IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jack Keener,                             :
                    Appellant            :   CASES CONSOLIDATED
                                         :
            v.                           :   No. 1003 C.D. 2016
                                         :   No. 1004 C.D. 2016
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing               :


                                     ORDER

            NOW, July 14, 2017, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge